Exhibit ESCROW AGREEMENT This ESCROW AGREEMENT (this “Agreement”) made as of December 17, 2009 by and among China Carbon Graphite Group, Inc., (the “Issuer”) and Maxim Group LLC (the “Placement Agent”), whose addresses and other information appear on the Information Sheet (as defined herein) attached to this Agreement, and Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New York, NY 10004 (the “Escrow Agent”). WITNESSETH: WHEREAS, the Issuer proposes to sell a minimum of $2,040,000 (the “Offering Amount”) of the Issuer’s Units comprised of Series B Convertible Preferred Stock and warrants to purchase common stock of the Issuer (the “Securities”) to investors (the subscribers of the Securities pursuant to this offering are hereinafter referred to as “Investors”), in a private offering to accredited investors on a “best efforts” basis through the Placement Agent (the “Offering”); WHEREAS, the Issuer and the Placement Agent propose to establish an escrow account (the “Escrow Account”), to which subscription monies which are received by the Escrow Agent from the Placement Agent in connection with such private offering are to be credited, and the Escrow Agent is willing to establish the Escrow Account on the terms and subject to the conditions hereinafter set forth; and WHEREAS, the Escrow Agent has agreed to establish a special bank account at J.P. Morgan
